Citation Nr: 1639202	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether reduction of the disability rating for a service-connected left knee medial meniscectomy from 20 percent to 10 percent, effective May 1, 2011, was proper.

2.  Whether reduction of the disability rating for service-connected left knee instability from 20 percent to 10 percent, effective May 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The January 2011 rating decision that reduced the Veteran's two left knee disability ratings does not reflect specific consideration of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reductions of the Veteran's two left knee disability ratings were improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Codes 5257-5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board's action favors the Veteran, and no further discussion is required.

Legal Background

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420). 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344 (a)). 

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344 (c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993). 

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344. 

Analysis

The reductions of the disabilities on appeal are void for both procedural and substantive reasons, each of which is an independent basis upon which the Board could ground its decision.  For economy, the Board focuses on the substantive reasons.  

VA service connected the Veteran's left knee under Diagnostic Code 5259, which concerns cartilage, in 1979, rating the disability as 10 percent disabling.  In March 2007, VA increased the rating to 20 percent disabling, effective May 2002, under DC 5260.  In March 2009, VA granted a separate 20 percent rating for instability of the left knee under Diagnostic Code 5257, effective October 2008.  As noted above, VA reduced both ratings to 10 percent disabling, effective May 2011.

Upon reviewing the record, it is eminently clear that the Veteran's left knee has deteriorated from the effective date of the reduction until present.  The Veteran testified, competently and credibly, that his VA treating physician, Dr. S., had recommended a knee replacement in 2011, contemporaneous with the rating reduction.  Moreover, VA ultimately replaced his left knee in early 2016.  While it is unclear to the Board why the Veteran waited five years for the replacement because treatment records from 2011-2015 are not included in the claims file, this does not contradict the Veteran's testimony.  

Most telling, VA granted the Veteran a total disability based upon individual unemployability (TDIU) in February 2016, effective September 2014.  While VA granted the TDIU ostensibly because of his service-connected back and hip, the rating decision also expressly noted the knee replacement.  The RO found the Veteran is "currently ambulating with the cane the majority of the time, but when pain is severe it is noted that [he] uses his rolling walker for ambulation."  It is clear the RO factored the knee into its decision even though it did not expressly state this.

In any rating-reduction case, VA must determine a) that a disability has improved, and b) the improvement increases the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  For the reasons cited above, VA has failed to meet this two-prong test.  Therefore, the Board voids the reductions.


ORDER

The reduction of the disability rating for a service-connected left knee medial meniscectomy from 20 percent to 10 percent is void.  The 20 percent rating is restored, effective May 1, 2011, subject to the statutes and regulations governing the payment of monetary benefits.

The reduction of the disability rating for service-connected left knee instability from 20 percent to 10 percent is void.  The 20 percent rating is restored, effective May 1, 2011, subject to the statutes and regulations governing the payment of monetary benefits.
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


